

Exhibit 10.6
RESTRICTED STOCK UNIT GRANT NOTICE
UNDER THE VIVINT SMART HOME, INC
2020 OMNIBUS INCENTIVE PLAN
(Performance-Based Restricted Stock Units)


Vivint Smart Home, Inc., a Delaware corporation (the “Company”), pursuant to its
2020 Omnibus Incentive Plan, as it may be amended and restated from time to time
(the “Plan”), hereby grants to the Participant set forth below, the number of
Restricted Stock Units set forth below. The Restricted Stock Units are subject
to all of the terms and conditions as set forth herein, in the Restricted Stock
Unit Agreement (attached hereto or previously provided to the Participant in
connection with a prior grant), and in the Plan, all of which are incorporated
herein in their entirety. Capitalized terms not otherwise defined herein shall
have the meaning set forth in the Plan.
Participant:  [●]
Date of Grant:   [●]
Performance Period:   The period commencing on January 1, 2020 and ending on
December 31, 2020 (the “Performance Period”).
Number of
Restricted Stock Units: [●]
Vesting Schedule:  The Restricted Stock Units shall vest in accordance with
Appendix A, attached hereto.
* * *






--------------------------------------------------------------------------------



THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK UNIT
GRANT NOTICE, THE RESTRICTED STOCK UNIT AGREEMENT AND THE PLAN, AND, AS AN
EXPRESS CONDITION TO THE GRANT OF RESTRICTED STOCK UNITS HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS RESTRICTED STOCK UNIT GRANT NOTICE, THE RESTRICTED
STOCK UNIT AGREEMENT AND THE PLAN. THE RESTRICTED STOCK UNITS SHALL BE FORFEITED
FOR NO CONSIDERATION AS OF THE THIRTIETH (30TH) DAY FOLLOWING THE DATE OF GRANT
IN THE EVENT THE UNDERSIGNED PARTICIPANT DOES NOT EXECUTE AND RETURN A COPY OF
THIS RESTRICTED STOCK UNIT GRANT NOTICE TO THE COMPANY WITHIN THIRTY (30) DAYS
FOLLOWING THE DATE OF GRANT.
Vivint Smart Home, Inc.   Participant1


________________________________  ________________________________
By: [●]     [●]
Title:  [●]




1 To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Participant's signature hereto
[Signature Page to Performance-Based Restricted Stock Unit Award]


--------------------------------------------------------------------------------



RESTRICTED STOCK UNIT AGREEMENT
UNDER THE
UNDER THE VIVINT SMART HOME, INC
2020 OMNIBUS INCENTIVE PLAN


Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”)
delivered to the Participant (as defined in the Grant Notice), and subject to
the terms of this Restricted Stock Unit Agreement (this “Restricted Stock Unit
Agreement”) and the Vivint Smart Home, Inc. 2020 Omnibus Incentive Plan, as it
may be amended and restated from time to time (the “Plan”), Vivint Smart Home,
Inc., a Delaware corporation, (the “Company”) and the Participant agree as
follows. Capitalized terms not otherwise defined herein shall have the same
meaning as set forth in the Plan.
1.Grant of Restricted Stock Units. Subject to the terms and conditions set forth
herein and in the Plan, the Company hereby grants to the Participant the number
of Restricted Stock Units provided in the Grant Notice (with each Restricted
Stock Unit representing an unfunded, unsecured right to receive one share of
Common Stock). The Company may make one or more additional grants of Restricted
Stock Units to the Participant under this Restricted Stock Unit Agreement by
providing the Participant with a new grant notice, which may also include any
terms and conditions differing from this Restricted Stock Unit Agreement to the
extent provided therein. The Company reserves all rights with respect to the
granting of additional Restricted Stock Units hereunder and makes no implied
promise to grant additional Restricted Stock Units.
2.Vesting. Subject to the conditions contained herein and in the Plan, the
Restricted Stock Units shall vest as provided in the Grant Notice.
3.Settlement of Restricted Stock Units. The provisions of Section 9(d)(ii) of
the Plan are incorporated herein by reference and made a part hereof and, in
accordance therewith, any vested Restricted Stock Units shall be settled in
shares of Common Stock as soon as reasonably practicable (and, in any event,
within two and one-half months) following the expiration of the applicable
Restricted Period; provided, however, that the Committee may, in its sole
discretion, elect to (A) pay cash or part cash and part shares of Common Stock
in lieu of issuing only shares of Common Stock in respect of such Restricted
Stock Units or (B) defer the issuance of shares of Common Stock (or cash or part
cash and part shares of Common Stock, as the case may be) beyond the expiration
of the Restricted Period if such extension would not cause adverse tax
consequences under Section 409A of the Code. With respect to any Restricted
Stock Unit, the period of time on and prior to the applicable vesting date in
which such Restricted Stock Unit is subject to vesting shall be its Restricted
Period. Notwithstanding anything in this Restricted Stock Unit Agreement to the
contrary, the Company shall have no obligation to issue or transfer any shares
of Common Stock as contemplated by this Restricted Stock Unit Agreement unless
and until such issuance or transfer complies with all relevant provisions of law
and the requirements of any stock exchange on which the Company’s shares of
Common Stock are listed for trading. Prior to settlement of any vested
Restricted Stock Units, the Restricted Stock Units will represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company.
4.Treatment of Restricted Stock Units Upon Termination. Subject to Appendix A
attached hereto, the provisions of Section 9(c)(ii) of the Plan are incorporated
herein by reference and made a part hereof.
5.Company; Participant.


1



--------------------------------------------------------------------------------



a.The term “Company” as used in this Restricted Stock Unit Agreement with
reference to employment shall include the Company and its Subsidiaries.
b.Whenever the word “Participant” is used in any provision of this Restricted
Stock Unit Agreement under circumstances where the provision should logically be
construed to apply to the executors, the administrators, or the person or
persons to whom the Restricted Stock Units may be transferred in accordance with
Section 13(b) of the Plan, the word “Participant” shall be deemed to include
such person or persons.
6.Non-Transferability. The Restricted Stock Units are not transferable by the
Participant (unless such transfer is specifically required pursuant to a
domestic relations order or by applicable law) except to Permitted Transferees
in accordance with Section 13(b) of the Plan. Except as otherwise provided
herein, no assignment or transfer of the Restricted Stock Units, or of the
rights represented thereby, whether voluntary or involuntary, by operation of
law or otherwise, shall vest in the assignee or transferee any interest or right
herein whatsoever, but immediately upon such assignment or transfer the
Restricted Stock Units shall terminate and become of no further effect.
7.Rights as Stockholder; Dividend Equivalents. Subject to any dividend
equivalent payments to be provided to the Participant in accordance with the
Grant Notice and Section 13(c)(ii) of the Plan, the Participant shall have no
rights as a stockholder with respect to any share of Common Stock underlying a
Restricted Stock Unit (including no rights with respect to voting) unless and
until the Participant shall have become the holder of record or the beneficial
owner of such Common Stock, and no adjustment shall be made for dividends or
distributions or other rights in respect of such share of Common Stock for which
the record date is prior to the date upon which the Participant shall become the
holder of record or the beneficial owner thereof.
8.Legend. To the extent applicable, all book entries (or certificates, if any)
representing the shares of Common Stock delivered to Participant as contemplated
by Section 3 above shall be subject to the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which such shares of Common Stock are listed, and any applicable Federal or
state laws, and the Company may cause notations to be made next to the book
entries (or a legend or legends put on certificates, if any) to make appropriate
reference to such restrictions. Any such book entry notations (or legends on
certificates, if any) shall include a description to the effect of any
restrictions.
9.Tax Withholding. The provisions of Section 13(d) of the Plan are incorporated
herein by reference and made a part hereof.
10.Notice. Every notice or other communication relating to this Restricted Stock
Unit Agreement between the Company and the Participant shall be in writing,
which may include by electronic mail and shall be mailed to or delivered to the
party for whom it is intended at such address as may from time to time be
designated by such party in a notice mailed or delivered to the other party as
herein provided; provided that, unless and until some other address be so
designated, all notices or communications by the Participant to the Company
shall be mailed or delivered to the Company at its principal executive office,
to the attention of the Company’s General Counsel or its designee, and all
notices or communications by the Company to the Participant may be given to the
Participant personally or may be mailed to the Participant at the Participant’s
last known address, as reflected in the Company’s records. Notwithstanding the
above, all notices and communications between the Participant and any
third-party plan administrator shall be mailed, delivered, transmitted or sent
in accordance with the
2



--------------------------------------------------------------------------------



procedures established by such third-party plan administrator and communicated
to the Participant from time to time.
11.No Right to Continued Service. This Restricted Stock Unit Agreement does not
confer upon the Participant any right to continue as an employee or service
provider to the Service Recipient or any other member of the Company Group.
12.Binding Effect. This Restricted Stock Unit Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties hereto.
13.Waiver and Amendments. Except as otherwise set forth in Section 12 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Restricted Stock Unit Agreement shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company’s behalf by
the Committee. No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.
14.Clawback/Repayment. This Restricted Stock Unit Agreement shall be subject to
reduction, cancellation, forfeiture or recoupment to the extent necessary to
comply with (i) any clawback, forfeiture or other similar policy adopted by the
Board or the Committee and as in effect from time to time; and (ii) applicable
law. In addition, if the Participant receives any amount in excess of what the
Participant should have received under the terms of this Restricted Stock Unit
Agreement for any reason (including, without limitation, by reason of a
financial restatement, mistake in calculations or other administrative error),
then the Participant shall be required to repay any such excess amount to the
Company.
15.Restrictive Covenants; Detrimental Activity.
a.Participant acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its Affiliates and accordingly agrees, in
Participant’s capacity as an equity (and/or equity-based Award) holder in the
Company, to the provisions of Appendix B to this Restricted Stock Unit Agreement
(the “Restrictive Covenants”). Participant acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 1 of Appendix B (or a material breach or material
threatened breach of any of the provisions of Section 2 of Appendix B of this
Restricted Stock Unit Agreement) would be inadequate and the Company would
suffer irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Participant agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Restricted Stock Unit Agreement and
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available. Notwithstanding the foregoing and Appendix
B, the provisions of Sections 1(a)(i) and 1(a)(ii) of Appendix B shall not apply
to the Participant if Participant’s principal place of employment is located in
the State of California or any other jurisdiction where such provisions would
not be enforced as a matter of law. The Restricted Stock Units granted hereunder
shall be subject to Participant’s continued compliance with such restrictions.
For the avoidance of doubt, the Restrictive Covenants contained in this
Restricted Stock Unit Agreement are in addition to, and not in lieu of, any
other restrictive covenants or similar covenants or agreements between the
Participant and the Company or any of its Affiliates.
3



--------------------------------------------------------------------------------



b.Notwithstanding anything to the contrary contained herein or in the Plan, if
the Participant has engaged in or engages in any Detrimental Activity, as
determined by the Committee (including, without limitation, a breach of any of
the covenants contained in Appendix B to this Restricted Stock Unit Agreement),
then the Committee may, in its sole discretion, take actions permitted under the
Plan, including, but not limited to: (i) cancelling any and all Restricted Stock
Units, or (ii) requiring that the Participant forfeit any gain realized on the
vesting of the Restricted Stock Units, and repay such gain to the Company.
16.Right to Offset. The provisions of Section 13(x) of the Plan are incorporated
herein by reference and made a part hereof.
17.Governing Law. This Restricted Stock Unit Agreement shall be construed and
interpreted in accordance with the internal laws of the State of Delaware,
without regard to the principles of conflicts of law thereof. Notwithstanding
anything contained in this Restricted Stock Unit Agreement, the Grant Notice or
the Plan to the contrary, if any suit or claim is instituted by the Participant
or the Company relating to this Restricted Stock Unit Agreement, the Grant
Notice or the Plan, the Participant hereby submits to the exclusive jurisdiction
of and venue in the courts of Delaware. THE PARTICIPANT IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION OR OTHER PROCEEDING INSTITUTED BY
OR AGAINST SUCH PARTICIPANT IN RESPECT OF THE PARTICIPANT’S RIGHTS OR
OBLIGATIONS HEREUNDER.
18.Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Restricted Stock Unit
Agreement (including the Grant Notice), the Plan shall govern and control.
19.Section 409A. It is intended that the Restricted Stock Units granted
hereunder shall be exempt from Section 409A of the Code pursuant to the
“short-term deferral” rule applicable to such section, as set forth in the
regulations or other guidance published by the Internal Revenue Service
thereunder. Without limiting the foregoing, the Committee will have the right to
amend the terms and conditions of this Restricted Stock Unit Agreement and/or
the Grant Notice in any respect as may be necessary or appropriate to comply
with Section 409A of the Code, including without limitation by delaying the
issuance of the shares of Common Stock contemplated hereunder. Notwithstanding
any other provision of this Restricted Stock Unit Agreement to the contrary, (i)
the Company and its respective officers, directors, employees, or agents make no
guarantee that the terms of this Restricted Stock Unit Agreement as written
comply with the provisions of Section 409A of the Code, and none of the
foregoing shall have any liability for the failure of the terms of this
Restricted Stock Unit Agreement as written to comply with the provisions of
Section 409A of the code and (ii) if the Participant is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, no payments in
respect of any Awards that are “deferred compensation” subject to Section 409A
of the Code and which would otherwise be payable upon the Participant’s
“separation from service” (as defined in Section 409A of the Code) shall be made
to such Participant prior to the date that is six (6) months after the date of
such Participant’s “separation from service” or, if earlier, the date of the
Participant’s death. Following any applicable six (6) month delay, all such
delayed payments will be paid in a single lump sum on the earliest date
permitted under Section 409A of the Code that is also a business day. Each
payment in a series of payments hereunder will be deemed to be a separate
payment for purposes of Section 409A of the Code.
20.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the
Restricted Stock Units and on any
4



--------------------------------------------------------------------------------



shares of Common Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.
21.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
22.Entire Agreement. This Restricted Stock Unit Agreement (including Appendices
A and B), the Grant Notice and the Plan constitute the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersede
all prior agreements and understandings of the parties, oral and written, with
respect to such subject matter.
5




--------------------------------------------------------------------------------



Appendix A


Vesting Schedule
Provided that the Participant has not undergone a Termination as of the
applicable Vesting Date (as defined below), the Restricted Stock Units will vest
based on achievement of the Performance Conditions set forth below with respect
to the Performance Period specified in the Grant Notice.
1.Performance Condition:
The number of Restricted Stock Units that are eligible to vest on each Vesting
Date will be based on the achievement of the Performance Conditions set forth
below during the Performance Period:

Performance ConditionPerformance Condition WeightThreshold Level of
AchievementTarget Level of Achievement2020 Adjusted EBITDA1/3
[●]
[●]
2020 Net Cash1/3
[●]
[●]
2020 Total Subscribers1/3
[●]
[●]



2.Calculation of Number of Vested Restricted Stock Units:
As soon as practicable following the completion of the Performance Period, the
Committee shall calculate the Percentage of Target Award Earned for the
Restricted Stock Units, based on the percentages specified below.

Level of AchievementPercentage of Target Award EarnedBelow
Threshold0%Threshold80%Above Target100%



If actual performance with respect to a Performance Condition is between the
“Threshold” and the “Target” levels of achievement, the Percentage of Target
Award Earned with respect to such Performance Condition shall be determined
using linear interpolation (and rounded to the nearest whole percentage point)
between such numbers. In the event that actual performance does not meet the
“Threshold” level of achievement with respect to the applicable Performance
Condition, the “Percentage of Target Award Earned” with respect to such
Performance Condition shall be zero percent (0%). To determine the number of
Restricted Stock Units that are eligible to vest (the “Earned PSUs”), the
following formula shall be used:
Total Number of Restricted Stock Units * 1/3 * (Percentage of Target Award
Earned with Respect to 2020 Adjusted EBITDA Performance Condition + Percentage
of Target Award Earned with Respect to 2020 Net Cash Performance Condition +
Percentage of Target Award Earned with Respect to 2020 Total Subscriber
Performance Condition).
The Performance Conditions shall not be achieved and no Restricted Stock Units
shall vest until the Committee certifies in writing the extent to which each
Performance Condition has been met. All


1



--------------------------------------------------------------------------------



determinations with respect to whether and the extent to which any Performance
Condition has been achieved shall be made by the Committee in its sole
discretion. Provided that the Participant has not undergone a Termination on or
prior to (i) the date that the Committee certifies in writing the achievement of
the Performance Conditions (the “Determination Date”), 50% of the Earned PSUs
shall immediately vest and (ii) the first anniversary of the Determination Date,
the remaining 50% of the Earned PSUs shall vest (such first anniversary,
together with the Determination Date, the “Vesting Dates”). Any Restricted Stock
Units which are not Earned PSUs as of the Determination Date shall be forfeited
for no consideration.
3.Change in Control:
a.In the event that a Change in Control occurs prior to the Determination Date,
(i) provided that the Participation has not undergone a Termination as of the
date of such Change in Control, if, in connection with such Change in Control,
the Restricted Stock Units are not continued, converted, assumed, or replaced by
the Company or a successor entity thereto in connection with such Change in
Control, then (x) the Committee shall use its best efforts to determine the
actual achievement with respect to each Performance Condition from the first
date of the Performance Period through the date of such Change in Control to
determine the number of Earned PSUs based on such achievement, and such Earned
PSUs shall vest as of immediately prior to such Change in Control (and any
Restricted Stock Units that are not Earned PSUs as a result of such
determination shall be forfeited for no consideration as of immediately prior to
such Change in Control) or (y) to the extent that the Committee determines, in
its sole discretion, that a determination of the actual performance with respect
to the Performance Conditions is impracticable or inequitable, then all of the
Restricted Stock Units shall vest as of immediately prior to such Change in
Control at the “Target” level of achievement and (ii) if the Participant
undergoes a Termination by the Company without Cause during the one-year period
following such Change in Control, any then-unvested and outstanding Restricted
Stock Units shall vest as of the date of such Termination.
b.In the event that a Change in Control occurs on or following the Determination
Date, (i) provided that the Participation has not undergone a Termination as of
the date of such Change in Control, if, in connection with such Change in
Control, the unvested Earned PSUs are not continued, converted, assumed, or
replaced by the Company or a successor entity thereto in connection with such
Change in Control, then all of such Earned PSUs shall vest as of immediately
prior to such Change in Control and (ii) if the Participant undergoes a
Termination by the Company without Cause during the one-year period following
such Change in Control, any then-unvested Earned PSUs shall vest as of the date
of such Termination.
4.[Sales Condition: Notwithstanding the foregoing, to the extent the Participant
is a direct-to-home (“DTH”) sales leader and participant in one of the Company’s
DTH compensation plans, no Earned PSUs shall become vested on any applicable
Vesting Date unless, as of such Vesting Date, (i) the Participant is party to a
Sales Representative Employment Agreement with the Company or one of its
subsidiaries and actively selling during the Sales Season in which the
applicable Vesting Date falls and (ii) with respect to the most recently
completed Sales Season prior to the applicable Vesting Date, that Participant
has at least either (x) 100 Personal Accounts or (y) 1,000 Downline Accounts. To
the extent that the conditions set forth in (i) and (ii) in the previous
sentence are not met on the applicable Vesting Date, as determined by the
Committee in its sole discretion, any Earned PSUs that would otherwise have
become vested on such date in accordance with Sections 3 and/or 4 of this
Appendix A will be forfeited for no consideration.]
5.Definitions:
2



--------------------------------------------------------------------------------



a.“2020 Net Cash” shall mean, with respect to fiscal year 2020, the amount of
net cash provided by or used in financing activities for fiscal year 2020,
excluding any equity proceeds, taxes paid related to vesting of equity awards,
return of capital or re-financing fees, or as otherwise determined by the Audit
Committee of the Board.
b.“2020 Adjusted EBITDA” shall mean, with respect to fiscal year 2020, the
Adjusted EBITDA which is publicly disclosed in (or otherwise calculated in a
manner consistent with) the Company’s earnings release for fiscal year 2020 or
as otherwise determined by the Audit Committee of the Board.
c.“2020 Total Subscribers” shall mean, with respect to fiscal year 2020, the
aggregate number of active smart home and security subscribers at the end of
fiscal year 2020, which is publicly disclosed in (or otherwise calculated in a
manner consistent with) the Company’s earnings release for fiscal year 2020 or
as otherwise determined by the Audit Committee of the Board.
d.[“Downline Accounts” shall mean, any funded (determined in accordance with the
Company’s Sales Rules which may be amended or restated from time to time) DTH
account sold, in respect of a Sales Season, by any Company employee who is
managed by such Participant, excluding, for the avoidance of doubt, any Personal
Accounts.
e.“Personal Accounts” shall mean, any funded (determined in accordance with the
Company’s Sales Rules which may be amended or restated from time to time) DTH
account sold, in respect of a Sales Season, directly by such Participant and the
Participant is listed as the sales representative on such account, excluding,
for the avoidance of doubt, any Downline Accounts.
f.“Sales Season” shall mean each period between October 1 of one year and
September 30 of the subsequent year.]


3




--------------------------------------------------------------------------------



Appendix B


Restrictive Covenants


1.Non-Competition; Non-Solicitation; Non-Disparagement.
(a)The Participant acknowledges and recognizes the highly competitive nature of
the businesses of the Company and its Affiliates and Subsidiaries, and
accordingly agrees as follows:
(i)During the Participant’s employment with the Company or its Affiliates or
Subsidiaries (the “Employment Term”) and for a period of one year following the
date the Participant ceases to be employed by the Company or its Affiliates or
Subsidiaries (the “Restricted Period”), the Participant will not, whether on the
Participant’s own behalf or on behalf of or in conjunction with any person,
firm, partnership, joint venture, association, corporation or other business
organization, entity or enterprise whatsoever (for the purposes of this Appendix
A, a “Person”), directly or indirectly solicit or assist in soliciting the
business of any then-current or prospective client or customer of any member of
the Restricted Group in competition with the Restricted Group in the Business.
(ii)During the Restricted Period, the Participant will not directly or
indirectly:
(A)engage in the Business anywhere in the United States, or in any geographical
area that is within 100 miles of any geographical area where the Restricted
Group engages in the Business, including, for the avoidance of doubt, by
entering into the employment of or rendering any services to a Core Competitor,
except where such employment or services do not relate in any manner to the
Business;
(B)acquire a financial interest in, or otherwise become actively involved with,
any Person engaged in the Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or
(C)intentionally and adversely interfere with, or attempt to adversely interfere
with, business relationships between the members of the Restricted Group and any
of their clients, customers, suppliers, partners, members or investors.
(iii)Notwithstanding anything to the contrary in this Appendix A, the
Participant may, directly or indirectly own, solely as an investment, securities
of any Person engaged in a Business (including, without limitation, a Core
Competitor) which are publicly traded on a national or regional stock exchange
or on the over-the-counter market if the Participant (i) is not a controlling
person of, or a member of a group which controls, such person and (ii) does not,
directly or indirectly, own 2% or more of any class of securities of such
Person.
(iv)During the Employment Term and the Restricted Period, the Participant will
not, whether on the Participant’s own behalf or on behalf of or in conjunction
with any Person, directly or indirectly:
(A)solicit or encourage any employee of the Restricted Group to leave the
employment of the Restricted Group;


1



--------------------------------------------------------------------------------



(B)hire any executive-level employee, key personnel, or manager-level employee
(i.e., any operations manager or district sales manager) who was employed by the
Restricted Group as of the date of the Participant’s Termination or who left the
employment of the Restricted Group coincident with, or within one year prior to
or after, the Participant’s Termination; or
(C)encourage any consultant of the Restricted Group to cease working with the
Restricted Group.
(v)For purposes of this Agreement:
(A)“Restricted Group” shall mean, collectively, the Company and its subsidiaries
and, to the extent engaged in the Business, their respective Affiliates.
(B)“Business” shall mean (1) origination, installation, or monitoring services
related to residential or commercial security, life-safety, energy management or
home automation services, (2) installation or servicing of residential or
commercial solar panels or sale of electricity generated by solar panels, (3)
design, engineering or manufacturing of technology or products related to
residential or commercial security, life-safety, energy management or home
automation services and/or (4) provision of television, wireless voice and/or
data services, including internet, through a common internet connectivity
pipeline into the home.
(C)“Core Competitor” shall mean (i) ADT, LLC, Alarm.com, Johnson Controls
International plc, Arlo, Resideo, Samsung, Rogers Communications, Time Warner
Cable, Amazon, Google, Microsoft, FrontPoint, Rise Broadband, Sprint, T-Mobile,
Comcast Corporation, Ring, LLC, Nest Labs, Inc., CenturyLink, Inc., Johnson
Controls, Inc. Verizon Communications, Inc., SimpliSafe, Inc., Monotronics
International, Inc. d/b/a/ Brinks Home Security, AT&T, Cox Communications, Inc.,
Control4 Corporation, SmartThings, Inc., Wink Labs, Inc., Ecobee, Inc., Protect
America, Inc., Stanley Security Solutions, Inc., Vector Security, Inc., Slomins,
Inc., Life Alert, Titanium LLC, Northstar Alarm Services, Alder Holdings, LLC,
SafeStreets USA, Alert Alarm Hawaii, EVO Automation, LLC, CPI Security Systems,
Inc., Safe Home Security, Inc. Guardian Protection Services, SAFE Security, Cove
Smart, LLC, Telus Corporation, DIRECTTV, Cox Communications, Inc. and any of
their respective Affiliates or current and future dealers, and (ii) Sungevity,
Inc., RPS, Sunrun, Inc., Tesla, Inc., SunPower Corporation, Corbin Solar
Solutions, Spruce Finance, Galkos Construction, Inc. and any of their respective
Affiliates or current and future dealers.
(vi)Notwithstanding the foregoing, if the Participant’s principal place of
employment is located in California, then the provisions of Sections 1(a)(i) and
1(a)(ii) of this Appendix A shall not apply following the Participant’s
Termination to the extent any such provision is prohibited by applicable
California law.
(b)During the Employment Term and the three-year period beginning immediately
following the Employment Term, the Participant agrees not to make, or cause any
other person to make, any communication that is intended to criticize or
disparage, or has the effect of criticizing or disparaging, the Company or any
of its Affiliates, agents or advisors (or any of its or their respective
employees, officers or directors (it being understood that comments made in the
Participant’s good faith performance of his duties hereunder shall not be deemed
disparaging or defamatory for purposes of this Agreement).
2

--------------------------------------------------------------------------------



Nothing set forth herein shall be interpreted to prohibit the Participant from
responding truthfully to incorrect public statements, making truthful statements
when required by law, subpoena or court order and/or from responding to any
inquiry by any regulatory or investigatory organization.
(c)It is expressly understood and agreed that although the Participant and the
Company consider the restrictions contained in this Section 1 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Appendix A
is an unenforceable restriction against the Participant, the provisions of this
Appendix A shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Appendix
A is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
(d)The period of time during which the provisions of this Section 1 shall be in
effect shall be extended by the length of time during which the Participant is
in breach of the terms hereof as determined by any court of competent
jurisdiction on the Company’s application for injunctive relief.
(e)The provisions of Section 1 hereof shall survive the Participant’s
termination for any reason.
2.Confidentiality; Intellectual Property.
(a)Confidentiality.
(i)The Participant will not at any time (whether during or after the
Participant’s employment with the Service Recipient) (x) retain or use for the
benefit, purposes or account of the Participant or any other Person; or (y)
disclose, divulge, reveal, communicate, share, transfer or provide access to any
Person outside the Company (other than the Participant’s professional advisers
who are bound by confidentiality obligations or otherwise in performance of the
Participant’s duties under the Participant’s employment and pursuant to
customary industry practice), any non-public, proprietary or confidential
information --including without limitation trade secrets, know-how, research and
development, software, databases, inventions, processes, formulae, technology,
designs and other intellectual property, information concerning finances,
investments, profits, pricing, costs, products, services, vendors, customers,
clients, partners, investors, personnel, compensation, recruiting, training,
advertising, sales, marketing, promotions, government and regulatory activities
and approvals -- concerning the past, current or future business, activities and
operations of the Company, its Affiliates or Subsidiaries and/or any third party
that has disclosed or provided any of same to the Company on a confidential
basis (“Confidential Information”) without the prior written authorization of
the Board.
(ii)“Confidential Information” shall not include any information that is (a)
generally known to the industry or the public other than as a result of the
Participant’s breach of this covenant; (b) made legitimately available to the
Participant by a third party without breach of any confidentiality obligation of
which the Participant has knowledge; or (c) required by law to be disclosed;
provided that with respect to subsection (c) the Participant shall give prompt
written notice to the Company of such requirement, disclose no more information
than is so required, and reasonably cooperate with any attempts by the Company
to obtain a protective order or similar
3

--------------------------------------------------------------------------------



treatment. Nothing herein shall prohibit or impede Participant from
communicating, cooperating or filing a complaint with any U.S. federal, state or
local governmental or law enforcement branch, agency or entity (collectively, a
“Governmental Entity”) with respect to possible violations of any U.S. federal,
state or local law or regulation, or otherwise making disclosures to any
Governmental Entity, in each case, that are protected under the whistleblower
provisions of any such law or regulation, provided that in each case such
communications and disclosures are consistent with applicable law. Participant
understands and acknowledges that an individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that is made (i) in confidence to a Federal, State, or local
government official or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. Participant understands and acknowledges further that an individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual
files any document containing the trade secret under seal; and does not disclose
the trade secret, except pursuant to court order. Participant does not need the
prior authorization of (or to give notice to) the Company regarding any such
communication or disclosure. Notwithstanding the foregoing, under no
circumstance is Participant authorized to disclose any information covered by
the Company’s attorney-client privilege or attorney work product, or trade
secrets, without prior written consent of the Company .
(iii)Except as required by law, the Participant will not disclose to anyone,
other than the Participant’s family (it being understood that, in this
Restricted Stock Unit Agreement, the term “family” refers to the Participant,
the Participant’s spouse, children, parents and spouse’s parents) and advisors,
the existence or contents of this Restricted Stock Unit Agreement; provided that
the Participant may disclose to any prospective future employer the provisions
of this Appendix A. This Section 2(a)(iii) shall terminate if the Company
publicly discloses a copy of this Restricted Stock Unit Agreement (or, if the
Company publicly discloses summaries or excerpts of this Restricted Stock Unit
Agreement, to the extent so disclosed).
(iv)Upon Termination of the Participant for any reason, the Participant shall
(x) cease and not thereafter commence use of any Confidential Information or
intellectual property (including without limitation, any patent, invention,
copyright, trade secret, trademark, trade name, logo, domain name or other
source indicator) owned or used by the Company, its Subsidiaries or Affiliates;
and (y) immediately destroy, delete, or return to the Company, at the Company’s
option, all originals and copies in any form or medium (including memoranda,
books, papers, plans, computer files, letters and other data) in the
Participant’s possession or control (including any of the foregoing stored or
located in the Participant’s office, home, laptop or other computer, whether or
not Company property) that contain Confidential Information, except that the
Participant may retain only those portions of any personal notes, notebooks and
diaries that do not contain any Confidential Information. .
(b)Intellectual Property.
(i)If the Participant creates, invents, designs, develops, contributes to or
improves any works of authorship, inventions, intellectual property, materials,
documents or other work product (including without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials) (“Works”), either alone or with third
parties, at any time during the Participant’s employment with the Service
4

--------------------------------------------------------------------------------



Recipient and within the scope of such employment and/or with the use of any the
Company resources (“Company Works”), the Participant shall promptly and fully
disclose same to the Company and hereby irrevocably assigns, transfers and
conveys, to the maximum extent permitted by applicable law, all of the
Participant’s right, title, and interest therein (including rights under patent,
industrial property, copyright, trademark, trade secret, unfair competition,
other intellectual property laws, and related laws) to the Company to the extent
ownership of any such rights does not vest originally in the Company. If the
Participant creates any written records (in the form of notes, sketches,
drawings, or any other tangible form or media) of any Company Works, the
Participant will keep and maintain same. The records will be available to and
remain the sole property and intellectual property of the Company at all times.
(ii)The Participant shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at the Company’s expense (but without further remuneration) to assist
the Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the Company
Works.
(iii)The Participant shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party. The
Participant shall comply with all relevant policies and guidelines of the
Company that are from time to time previously disclosed to the Participant,
including regarding the protection of Confidential Information and intellectual
property and potential conflicts of interest.
(iv)The provisions of Section 2 hereof shall survive the Participant’s
Termination for any reason.






5